                                                                           Case 19-14419      Doc 15    Filed 02/05/20 Entered 02/05/20 16:16:28           Desc Main
                                                                                                          Document     Page 1 of 1

                                                  Dated: 2/5/2020
                                                                                                  UNITED STATES BANKRUPTCY COURT
                                                                                                     DISTRICT OF MASSACHUSETTS


                                                                            In re                               )               Case No. 19-14419 – JEB
                                                                                                                )
Granted. Pursuant to 11 U.S.C. § 1307(b), this case is hereby dismissed.




                                                                            Lawrence Hiltz                      )               Chapter 13
                                                                                                                )
                                                                                                                )
                                                                                              Debtor,           )
                                                                            ____________________________________)

                                                                                                             MOTION FOR
                                                                                                         VOLUNTARY DISMISSAL


                                                                                   Now comes the Debtor, Lawrence Hiltz, by and through his attorney, Richard D.
                                                                            Smeloff, Esq. and pursuant to 11 U.S.C. Section 1307, hereby moves to dismiss the
                                                                            above captioned Chapter 13 bankruptcy case.

                                                                                   In support hereof, Debtor has secured alternative financing options and therefore
                                                                            requests that his case be dismissed.




                                                                                                                                Respectfully submitted,
                                                                                                                                Lawrence Hiltz
                                                                                                                                by his attorney,

                                                                            Dated: January 28, 2020                             /s/ Richard D. Smeloff
                                                                                                                                Richard D. Smeloff
                                                                                                                                Smeloff & Associates
                                                                                                                                500 Granite Ave
                                                                                                                                3rd Floor
                                                                                                                                Milton MA 02186
                                                                                                                                (617) 690-2124
                                                                                                                                BBO# 567869
